Citation Nr: 1717823	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  14-44 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain with degenerative disc disease (DDD).

2.  Entitlement to a rating in excess of 50 percent for service-connected anxiety reaction with psychophysiological gastrointestinal reaction manifested by cramps and diarrhea.

3.  Entitlement to special monthly compensation for aid and attendance and/or housebound status.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from December 1951 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2012 and October 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issues of entitlement to an increased rating for anxiety reaction with psychophysiological gastrointestinal reaction and special monthly compensation for aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain with DDD is not manifested by unfavorable ankyloses, additional noncompensated neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

2.  The service-connected lumbosacral strain with DDD results in no more than mild sciatic nerve group impairment that is manifested by numbness and pain in the right lower extremity.




CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent for service-connected lumbosacral strain with DDD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for the assignment of a separate 10 percent rating, but no higher, for the right lower radicular nerve group associated with the service-connected lumbosacral strain with DDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pre-decisional notice letters dated in July 2010 and December 2010 complied with VA's duty to notify the Veteran as to the increased rating claim.  The letters also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, as well as VA and private treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.

The Veteran was most recently afforded a VA examination in January 2016 with respect to the pending increased rating claim.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the January 2016 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Schedular rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. §§ 4.71a, DC 5237 (lumbosacral strain), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In this case, the general rating formula for diseases and injuries of the spine is appropriate in that the medical evidence of record indicates that the Veteran's service-connected lumbar spine disability is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

Here, the Veteran filed a claim of entitlement to an increased rating for his lumbosacral spine disability in June 2010, at which time he reported that his symptoms had worsened.

VA chiropractic treatment records dated in January 2010 documented the Veteran's report of low back pain and stiffness.  The treatment provider noted that the Veteran's back pain has an impact on all aspects of daily living and work, requiring active treatment.  VA treatment records dated in February 2010 show that the Veteran was issued a TENS unit, as well as lumbar support.  In June 2010, the Veteran complained of low back pain, which radiates to the hip and top of his leg.

The Veteran was afforded a VA examination in August 2010, at which time the examiner noted the Veteran's report of chronic low back pain of variable intensity.  The Veteran described back pain, which may increase for no apparent reason and with minimal provocation.  He cannot do much bending or lifting.  His legs give way without warning at times due to weight-bearing.  His back pain radiates down both legs into his feet.  He reported swelling of the lower extremities.  He described a sensation of pins and needles in both feet.  He does not experience any loss of bowel or bladder sphincter control.  He relies on a cane for ambulation, and walks with a slight limp.  Bed rest has not been prescribed by a physician to treat the Veteran's low back disability.

Upon physical examination, the August 2010 VA examiner documented the following range of motion measurements:  forward flexion to 60 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 30 degrees with pain.  There was no additional limitation of motion after three repetitive motions.  There was tenderness to palpation in the lower lumbar midline region with objective manifestations.  There was no evidence of muscle spasm.  Neurological examination revealed full strength in the lower extremities.  Sensation to light touch was intact.  Reflexes were 1-2 at the knees, and were absent at the ankles.  There was slight to mild pretibial edema, bilaterally.  The examiner confirmed a diagnosis of DDD and lumbosacral strain.  As to functional status, the Veteran is independent in activities of daily living.  He is a retired painting contractor and has not worked for many years.  The examiner reported that the Veteran's "[p]otential work-related limitations include activities such as lifting or carrying as well as activities such as prolonged periods of weight-bearing, squatting, or climbing."

In multiple lay statements dated in September 2010, December 2010, and June 2011, the Veteran's friends and family described the Veteran's severe back pain and numbness in the legs with a history of balance problems and falling.
In his July 2012 notice of disagreement (NOD), the Veteran reported that his back pain is worsening with radiating pain and swelling in his lower extremities.

In a January 2016 VA examination report, the Veteran described low back pain that radiates down his posterior thigh through his foot.  He stated that his ankles swell; to this end, the examiner noted that the Veteran has diabetes mellitus, type II, with a history of foot pain.  The Veteran denied any bowel or bladder incontinence.  He reported falling down a lot due, in part, to loss of balance.  He relies on a cane for ambulation, and also has a wheelchair and a walker for use inside his home.  The Veteran denied muscle strength loss and sensory deficits in the bilateral lower extremities.  He reported flare-ups of lumbosacral spine symptoms.  The Veteran must hold onto things to get up from a seated position; he is not very active.

The January 2016 VA examiner documented the following range of motion measurements:  forward flexion to 75 degrees; extension to 10 degrees; right and left lateral flexion to 20 degrees, bilaterally; and right and left lateral rotation to 20 degrees, bilaterally.  The examiner explained that the Veteran was unwilling to try forward flexion while standing because he was afraid he would fall.  He performed extension and lateral bending while standing.  Forward flexion while seated on the examination table was to 50 degrees; however, the Veteran was able to sit on the examination table with knees extended and reach 75 degrees of flexion upon repetition.  There was no evidence of pain with weight bearing.  There was objective localized tenderness in the lumbar area, the bilateral lumbar paraspinous areas, the right sacral paraspinous area, and the right buttock area.  As described above, the Veteran was able to perform repetitive use testing; there was no additional loss of function after three repetitions.  The examiner explained that he was unable to say without mere speculation if any additional limitations of function beyond four repetitions could occur.  Moreover, the examiner stated that when a joint is used repeatedly over a period of time, the individual could have limitations due to pain, weakness, fatigability, or incoordination; as such, the examiner was unable to estimate any additional loss of range of motion without resorting to mere speculation.  Similarly, the examiner was unable to describe the Veteran's specific functional loss during flare-ups without resorting to speculation.  There was no evidence of muscle spasm or guarding upon physical examination.  The examiner reported that the described localized tenderness resulted in abnormal gait or abnormal spinal contour.  There was no evidence of ankylosis.  The examiner stated that there was intervertebral disc syndrome; however, the Veteran had not required bed rest prescribed by a physician in the past 12 months.

The January 2016 VA examiner also conducted a neurological examination, which documented muscle strength at 4/5 in the right and left hips, as well as the right and left great toes.  Muscle strength was intact at the knees and ankles.  There was evidence of muscle atrophy as the Veteran's right thigh had slightly smaller circumference than his left thigh.  Deep tendon reflexes were 1+ in the right and left knees, and were absent in the bilateral ankles.  Sensory examination revealed decreased sensation to light touch in the right lower leg/ankle, as well as the right foot/toes.  Straight leg raise testing was positive in the right leg only.  The examiner noted the Veteran's report of mild intermittent radicular pain in the right lower extremity; mild paresthesias and/or dysesthesias in the right lower extremity was also indicated.  The examiner opined that the Veteran did not have any other signs or symptoms of radiculopathy.  Based upon examination findings and review of the Veteran's treatment records, the examiner diagnosed the Veteran with mild radiculopathy of the sciatic nerve in the right lower extremity.

With respect to the Veteran's overall functional limitation, the January 2016 examiner reported that his "decreased hip flexion strength is age-related due to inactivity.  The decrease[d] circumference in right thigh of 1.0 cm. may also be related to nerve or other etiology."  The examiner further explained that the Veteran "walks slowly with cane with imbalance with antalgic gait.  Unable to perform heel walk, toe walk or heel-toe due to imbalance.  Able to perform shallow knee bend."  The Veteran's thoracolumbar spine disability does impact his ability to work.  The examiner noted that the Veteran is independent in activities of daily living.  He is a retired painting contractor and has not worked for many years.  However, the examiner noted that "potential work-related limitations include activities such as lifting or carrying as well as activities such as prolonged periods of weight bearing, squatting, or climbing.  Most is age-related limitation."

A review of the medical evidence of record shows that the Veteran's lumbosacral spine symptoms do not more nearly approximate the criteria for rating in excess of the currently assigned 40 percent evaluation.  Critically, neither the Veteran's treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, as defined in Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.  Range of motion testing shows that the Veteran's spine is not fixed in flexion or extension.  The lay statements similarly do not indicate that there has been ankylosis or symptoms indicative of ankylosis.  As such, an increased rating based upon unfavorable ankylosis of the thoracolumbar spine, or of the entire spine, is not warranted based upon the diagnostic criteria.

Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In this regard, the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not applicable, as range of motion findings will not impact the Board's decision on appeal.

The Board further notes that there is no clinical evidence to suggest, nor has the Veteran contended that he experiences incapacitating episodes due to his thoracolumbar spine symptomatology.  As such, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not afford the Veteran.

Additionally, as indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code. 

As the record reflects that the sciatic nerve group of the Veteran's right lower extremity is affected by his lumbosacral spine disability, the Board will apply the corresponding Diagnostic Code to afford him a separate neurological evaluation.  In this capacity, based on the Veteran's complaints of pain and the July 2016 VA examiner's description of the Veteran's radiculopathy as "mild," the Board finds that a separate 10 percent disability rating is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for mild symptoms in the right lower extremity.  The Board also finds that the next-higher evaluation (20 percent) under Diagnostic Code 8520 is not warranted.

The foregoing evidence shows throughout the period considered in this appeal that the Veteran complained of pain radiating through the lower extremities.  Notably, his medical history also documents a diagnosis of diabetes mellitus, type II, with findings of diabetic neuropathy.  See, e.g., the VA treatment records dated May 2007.  However, the January 2016 VA examiner specifically concluded that the Veteran had symptoms of radiculopathy in the right lower extremity with involvement of the sciatic nerve.  To this end, the examiner noted the Veteran's report of mild intermittent pain in the right lower extremity with mild parasthesias/dysesthesias.  Sensory examination of the right lower extremity documented decreased sensation to light touch in the right lower leg/ankle, as well as the right foot/toes.  Straight leg raise testing was positive in the right leg only.  Based on this record, the Board finds that the Veteran's neurological manifestations in the right lower extremity can best be described as mild, there is no indication that more severe neurological manifestations exist.

In sum, the preponderance of the evidence shows that the Veteran's lumbosacral strain with DDD does not warrant a rating in excess of 40 percent at any time during the appeal period.  As described above, the evidence supports the assignment of a separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues with respect to the increased rating claim for the lumbosacral spine disability, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain with DDD is denied.

Entitlement to an initial 10 percent rating for right leg radiculopathy is granted, subject to the legal authority governing the payment of compensation.


REMAND

The Veteran also contends that he is entitled to an increased rating for service-connected anxiety reaction with psychophysiological gastrointestinal reaction manifested by cramps and diarrhea, as well as entitlement to special monthly compensation based upon aid and attendance and/or housebound.  For the reasons set forth below, the Board finds that these matters must be remanded for additional evidentiary development.

With respect to the service-connected anxiety reaction with psychophysiological gastrointestinal reaction manifested by cramps and diarrhea, the AOJ has rated the disability under Diagnostic Code 9400-9502.  Former Diagnostic Code 9502 directed that psychological factors affecting gastrointestinal reaction was to be evaluated under the General Rating Formula for Psychoneurotic Disorders, as outlined above.  38 C.F.R. § 4.132 (1996).  However, Diagnostic Code 9502 became defunct prior to June 2010 when the current claim for an increased rating was raised.  Currently, psychiatric or mental disorders are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.
The Veteran was most recently afforded a VA examination as to the service-connected anxiety reaction with psychophysiological gastrointestinal reaction in November 2014.  However, the examination was limited to psychiatric findings, and did not specifically address the Veteran's gastrointestinal symptoms.  Crucially, the Veteran has not been afforded a VA examination to evaluate his gastrointestinal symptoms during the appeal period.  As such, the Board finds that the increased rating claim must be remanded in order to afford the Veteran a pertinent examination to address the existence and severity of his associated gastrointestinal symptoms.

The Board observes that a veteran can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Although VA must avoid evaluating the same disability under various diagnoses, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).

Thus, once the necessary examination is obtained, the AOJ should consider whether all of the Veteran's service-connected symptomatology and pathology is appropriately rated, to include whether separate disability ratings are warranted for the service-connected anxiety reaction with psychophysiological gastrointestinal reaction manifested by cramps and diarrhea.

The Veteran is also asserting entitlement to special monthly compensation based upon aid and attendance/housebound status.  This claim is inextricably intertwined with the matter of entitlement to an increased rating for anxiety reaction with psychophysiological gastrointestinal reaction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claim of entitlement to special monthly compensation must also be remanded.
Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since November 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his service-connected anxiety reaction with psychophysiological gastrointestinal reaction manifested by cramps and diarrhea.  The claims file, a copy of this remand, and all records on the Virtual VA claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the clinician prior to the completion of his or her report) and all clinical findings should be set forth, in detail.
The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  The Veteran should be afforded an appropriate VA examination for the purpose of determining the current extent and severity of his service-connected psychophysiological gastrointestinal reaction manifested by cramps and diarrhea.  The claims file, a copy of this remand, and all records on the Virtual VA claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's service-connected psychophysiological gastrointestinal reaction manifested by cramps and diarrhea.

Additionally, the examiner should opine as to the effect of this psychophysiological gastrointestinal reaction manifested by cramps and diarrhea on the Veteran's ability to obtain and to maintain gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  In reaching its determination regarding the Veteran's service-connected anxiety reaction with psychophysiological gastrointestinal reaction manifested by cramps and diarrhea, the AOJ should consider whether all manifestations are appropriately considered and rated, to include whether separate compensable ratings are warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


